NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YABIN BI,                                       No.    20-70847

                Petitioner,                     Agency No. A201-187-728

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Yabin Bi, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the convention against torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review factual findings for

substantial evidence, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-

40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the adverse credibility determination based on

Bi’s demeanor and inconsistencies as to whether she had an IUD inserted after her

forced abortion and the preparation of the notes she brought to her asylum

interview. See id. at 1048 (adverse credibility determination reasonable under “the

totality of circumstances”). Bi’s explanations do not compel a contrary conclusion.

See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011) (IJ not required to

accept explanations for inconsistencies). In the absence of credible testimony, in

this case, Bi’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the BIA’s denial of Bi’s CAT claim

because it was based on the same evidence found not credible, and Bi does not

point to any other evidence in the record that compels the conclusion that it is more

likely than not she would be tortured by or with the consent or acquiescence of the

government if returned to China. See Shrestha, 590 F.3d at 1048-49.




                                         2                                    20-70847
      We do not consider the materials Bi references in her opening brief that are

not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir.

1996) (en banc) (court’s review is limited to the administrative record).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                  20-70847